Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
To summarize applicant has cancelled claim 13, claims 14, 17, and 18 have been amended from to recite elements from now cancelled claim 13. Claim 19 has been amended to depend on claim 14 instead of 13. 
	Claim 1 has been amended to recite a “translatably” coupled scanner as opposed to previously a “movably” coupled scanner. Additionally claim 1 has had the “scan path” amended to recite that it is “in a plane”. (to make clear that the scan path is the scanning of the sensor along the surface and not the flight path from landing point to landing point for the drone).
	Claims 20 and 22 have had their step lettering changed to reflect the new (c) “translating” step of claim 20.
Response to Arguments
To summarize applicant argues the cited references don’t teach a translatable coupled sensor (for claim 1 and 20) and its dependencies. And doesn’t teach the specific sensor systems for claims 17 and 18. Additionally for claim 17 the specific sensor element was present in the original claim set, as such the previous rejection of it failed to disclose a line laser profiler and thus any new rejection of claim 17 is/would be a new grounds rejection and thus this action would be non-final.
In regards to claim 17, applicant is technically correct in that previous rejection/combination (Koyanagi in view of Georgeson et al) as combined doesn’t/didn’t teach a line laser profile. However Georgeson et al (the secondary reference in the 103 rejection) does explicitly teach a laser line profiler in [0051] (and hence the 102 rejection below). As such the cited reference of Georgeson et al does teach/mention a line laser profiler. The second non-final is only due to that in the combination of the first non-final Koyanagi was used to teach the sensors. This is only being remarked on as in the arguments it was argued that the neither reference recites a laser line profiler. (to be explicitly clear Georgeson et al uses the terminology “laser line scanner” instead “line laser profiler” however these are understood the be the same type of sensors.)
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-12, 14-16, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance and/or indication or allowable subject matter: Regarding Claims 2, 8, 14; these claims all recite longitudinal slot system for the sensor frame, no prior art was found to teach this system as claimed. The other claims all depend on claims 2, 8, or 14 and thus have the same allowable subject matter from their respective parent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 20180361571 A1, “Stabilization Of Tool-Carrying End Of Extended-Reach Arm Of Automated Apparatus” Georgeson et al.
	Regarding Claim 1, Georgeson et al et al teaches , “An apparatus comprising: a first frame; a plurality of rotor motors mounted to the first frame; a plurality of rotors operatively coupled to respective rotor motors of the plurality of rotor motors and configured to generate sufficient aerodynamic lift force to support a weight of the apparatus; “([0110] “Although the concepts disclosed herein have application for holonomic-motion base platforms, variations are also applicable to other systems. Potential use cases include: holonomic and non-holonomic platforms; articulated robotic arms; gantry arms; hybrid motion-base/arm systems; helicopters and UAVs; cameras; lights; and tools.” Here the teachings for a helicopter/uav teaches rotors and motors which generate sufficient lift); “a second frame coupled to the first frame; a plurality of attachment feet coupled to the second frame; a scanner translatably movably coupled to the second frame; a scanner translatably movably coupled to the second frame;”( [0124] “FIG. 20 is a diagram representing a view of a stabilized hybrid tool assembly mounted to an end effector 224 in accordance with an alternative embodiment. FIGS. 21 and 22 are diagrams representing front and side views respectively of the hybrid tool assembly depicted in FIG. 20. In this embodiment, the L-shaped mounting plates 218a-218c (to which the laser range meters 236, 238 and 240 are mounted) are respective links of the end effector 224. The end effector further comprises a pair of D-shaped shaft mounting plates 170 (only one of which is visible in FIG. 20) that support respective shaft couplings 172 (only one of which is visible in FIG. 20) that couple the end effector 224 to a shaft (not shown in the drawings) that is rotatably coupled to the end of the extension arm 232.” Figure 20 posted below shows the second frame (the sensor mounting frame) which shows a translatably (Moving left/right up/down) sensor system);” a depth measurement device supported by the scanner and configured to measure a depth of a target point on a surface of a structure or object “([0051] “As used herein, the term “tool” means any device that can be mounted to an end effector at the distal end of an arm of a robotic apparatus and used in the course of executing an automated fabrication, repair or maintenance procedure, Each maintenance tool incorporates elements to perform its intended function. Some examples of suitable maintenance tools include, but are not limited to, the following: (a) a video camera and a source of light to enable visual inspection for damage inside the limited-access space; (b) an NDI sensor unit (e.g., an array of ultrasonic transducers, an eddy current probe, microwave sensors, an infrared thermography unit, etc.); (c) a laser line scanner or a three-dimensional mapping head for dimensional measurement or mapping damage at a location; (d) other sensor or sensor array; (e) a mini-sander or grinder to remove material during a repair; (f) a vacuum to pick up foreign object debris or repair debris; (g) a spray head for painting or coating a repaired area; (h) an applicator for applying a coating; (i) a scaler; (j) a drill; and (k) other tools for maintenance or repair.” Here teaches that the scanner/sensor can be a mapping system (determining a 3D point/profile of a surface));”when the plurality of attachment feet are in contact with the surface”( [0120] FIG. 18 is a diagram representing a perspective view of a ground-based robotic NDI mobile platform in the process of scanning a curved workpiece using a pneumatically stabilized IRT scanner 214 in accordance with a further embodiment in which an IRT shroud is not employed. During the scanning operation, the end effector 224 and the IRT scanner 214 mounted thereto are stabilized by four pneumatic stabilizers 34a-34d which contact the surface of the curved workpiece 202 in areas outside the area to be scanned by the IRT scanner 214.” Here teaches an implementation wherein the scanning frame/system is brought into contact with the surface (to stabilize the scanner).);” and a computer programmed to control the scanner and the depth measurement device so that the depth measurement device acquires depth data from the surface at multiple positions along a scan path in a plane after landing on a target object.”( [0080] In accordance with one proposed implementation, the robot controller first checks (i.e., determines) whether the finite-state machine (FSM) is set to the GRID_MOVE state or not (step 120). GRID_MOVE is the state where the robot is moving between the grid locations which are defined at a high level. For example, if the system operator wants the system to capture data in a 3×2 pattern, the robot will move along the scan path 28 seen in FIG. 10 to make a contiguous grid. If the robot controller determines in step 120 that the FSM is not in the GRID_MOVE state, the robot controller then proceeds directly to step 128. If the robot controller determines in step 120 that the FSM is in the GRID-MOVE state, the robot controller then determines whether there are additional grid locations in the sequence (step 122). This is accomplished by comparing the current count in the grid location counter to the preset number of scans to be acquired. If the robot controller determines in step 122 that there are no additional grid locations (i.e., the count equals the present number) in the sequence, the process returns to step 116 in FIG. 11. If the robot controller determines in step 122 that there are additional grid locations in the sequence (i.e., the count is less than the preset number), the robot moves to the next location of the unaligned NDI sensor (step 124), following which the state of the finite-state machine is set to ALIGN (step 126). In the next step, the robot controller determines whether the finite-state machine is set to the ALIGN state or not (step 128).”)

    PNG
    media_image1.png
    395
    448
    media_image1.png
    Greyscale


	
	Regarding Claim 4, Georgeson et al teaches “The apparatus as recited in claim 1, wherein the scanner comprises: a traveling bridge slidably coupled to the second frame for translation in an X direction and comprising a guide rail that is perpendicular to the X direction; and a carriage slidably coupled to the guide rail for translation along the guide rail, wherein the depth measurement device is carried by the carriage.”( [0130] “The array support assembly depicted in FIG. 20 further comprises a pair of lead screws 302 and 304. The lead screw 302 is threadably coupled to a lead screw nut (not shown) incorporated inside block connector 316 (see FIG. 20A). The lead screw 304 is threadably coupled to a lead screw nut 338 that is fixedly coupled to the carriage 70 (see FIG. 20B). One end of the lead screw 302 is rotatably seated inside a bearing 308 while the other end is connected to the output shaft of an X-axis motion motor 306. Both bearing 308 and X-axis motion motor 306 are attached to the window frame 76. In alternate embodiments, the horizontal linear rails 312, 314, bearing 308 and X-axis motion motor 306 may be attached to a frame that is directly mounted to the end effector 224 (in which case, the IRT scanner 214 is removed). In addition, one end of the lead screw 304 is rotatably seated inside a bearing 326 while the other end is connected to the output shaft of a Y-axis motion motor 324. Both bearing 326 and Y-axis motion motor 324 are components of the traveling bridge 300. The traveling bridge 300 slides along the horizontal linear rails 312, 314 whenever lead screw 302 is rotated. The carriage 70 slides along the vertical linear rails 320, 322 whenever lead screw 304 is rotated. The direction of translation depends on the direction of lead screw rotation. Thus the ultrasonic transducer array 72 may be scanned in X and Y directions across the surface of the curved workpiece 202 during an ultrasonic inspection procedure.” Here teaches X and Y axis rails and motors which have  a carriage holding the sensor (specific section recites a ultrasonic sensor array, however generalized teachings of the text [0051] make clear that the sensor carried can be any suitable inspection type sensor and explicitly teaches profilers including a laser line profiler.)
	Regarding Claim 5, Georgeson et al teaches “The apparatus as recited in claim 4, wherein the scanner comprises: a first motor operatively coupled to drive translation of the guide rail in the X direction; and a second motor operatively coupled to drive translation of the carriage along the guide rail, wherein the computer is programmed to control operation of the first and second motors so that the depth measurement device travels along the scan path.”( [0130] The array support assembly depicted in FIG. 20 further comprises a pair of lead screws 302 and 304. The lead screw 302 is threadably coupled to a lead screw nut (not shown) incorporated inside block connector 316 (see FIG. 20A). The lead screw 304 is threadably coupled to a lead screw nut 338 that is fixedly coupled to the carriage 70 (see FIG. 20B). One end of the lead screw 302 is rotatably seated inside a bearing 308 while the other end is connected to the output shaft of an X-axis motion motor 306. Both bearing 308 and X-axis motion motor 306 are attached to the window frame 76. In alternate embodiments, the horizontal linear rails 312, 314, bearing 308 and X-axis motion motor 306 may be attached to a frame that is directly mounted to the end effector 224 (in which case, the IRT scanner 214 is removed). In addition, one end of the lead screw 304 is rotatably seated inside a bearing 326 while the other end is connected to the output shaft of a Y-axis motion motor 324. Both bearing 326 and Y-axis motion motor 324 are components of the traveling bridge 300. The traveling bridge 300 slides along the horizontal linear rails 312, 314 whenever lead screw 302 is rotated. The carriage 70 slides along the vertical linear rails 320, 322 whenever lead screw 304 is rotated. The direction of translation depends on the direction of lead screw rotation. Thus the ultrasonic transducer array 72 may be scanned in X and Y directions across the surface of the curved workpiece 202 during an ultrasonic inspection procedure.” Here teaches X and Y axis motors which control/move the sensor along the surface to scan the area)
	Regarding Claim 6, Georgeson et al teaches “The apparatus as recited in claim 1, wherein the depth measurement device is a contact displacement sensor or a laser range meter.”( [0051] “As used herein, the term “tool” means any device that can be mounted to an end effector at the distal end of an arm of a robotic apparatus and used in the course of executing an automated fabrication, repair or maintenance procedure, Each maintenance tool incorporates elements to perform its intended function. Some examples of suitable maintenance tools include, but are not limited to, the following: (a) a video camera and a source of light to enable visual inspection for damage inside the limited-access space; (b) an NDI sensor unit (e.g., an array of ultrasonic transducers, an eddy current probe, microwave sensors, an infrared thermography unit, etc.); (c) a laser line scanner or a three-dimensional mapping head for dimensional measurement or mapping damage at a location;” Here the “laser line scanner” would be a form of laser range meter)
	Regarding Claim 17, Georgeson et al teaches “An apparatus comprising: a frame; a plurality of rotor motors mounted to the frame; a plurality of rotors operatively coupled to respective rotor motors of the plurality of rotor motors and configured to generate sufficient aerodynamic lift force to support a weight of the apparatus;”( [0110] “Although the concepts disclosed herein have application for holonomic-motion base platforms, variations are also applicable to other systems. Potential use cases include: holonomic and non-holonomic platforms; articulated robotic arms; gantry arms; hybrid motion-base/arm systems; helicopters and UAVs; cameras; lights; and tools.”);” a plurality of attachment feet;”( [0134] “As partly shown in FIGS. 20 and 22, each pneumatic stabilizer 34a-34d comprises a pneumatic cylinder 155 which is operatively coupled to a pressure regulator 162 by way of a respective solenoid valve 164 and a flexible hose (not shown). The pressure regulator 162 regulates (i.e., reduces) the pressure of the compressed air being supplied via tubing 166, a main air supply 168 and an umbilical cable not shown. The pneumatic cylinders 155 are preferably of the double-acting type, meaning that they are capable of moving the piston in either one of opposite directions to produce either an extend stroke or a retract stroke.”);” and a profilometer mounted to the frame and configured to measure a profile of a surface of a structure or object”( [0051] “As used herein, the term “tool” means any device that can be mounted to an end effector at the distal end of an arm of a robotic apparatus and used in the course of executing an automated fabrication, repair or maintenance procedure, Each maintenance tool incorporates elements to perform its intended function. Some examples of suitable maintenance tools include, but are not limited to, the following: (a) a video camera and a source of light to enable visual inspection for damage inside the limited-access space; (b) an NDI sensor unit (e.g., an array of ultrasonic transducers, an eddy current probe, microwave sensors, an infrared thermography unit, etc.); (c) a laser line scanner or a three-dimensional mapping head for dimensional measurement or mapping damage at a location”);” when the plurality of attachment feet are in contact with the surface,”([0145] a diagram representing a side view of a ground-based robotic NDI mobile platform having a pneumatically stabilized end effector 224 pivotably coupled to the distal end of an arm 232 in accordance with a further embodiment. In this example, the frame 76 is mounted to the end effector 224. An ultrasonic transducer array 72 is movably coupled to a carriage 70 in the same manner as previously described with reference to FIG. 20B. The carriage 70 is displaceably coupled to the frame 76 in the same manner as previously described with reference to FIGS. 20, 20A and 21 (only lead screw 304 is shown in FIG. 27 to avoid clutter). One difference between the embodiment shown in FIG. 27 and that shown in FIG. 20 is that the four pneumatic stabilizers (only two pneumatic stabilizers 180a and 180b are visible in FIG. 27) each comprise a pivotable contact pad 182 pivotably coupled to the distal end of the piston rod 157. Each pivotable contact pad 182 is preferably made of elastomeric material to provide traction and preclude scratching of the surface of the curved workpiece 202 when the four pneumatic stabilizers (including pneumatic stabilizers 180a and 180b and two additional pneumatic stabilizers not visible in FIG. 27) are in contact with that surface. This embodiment uses contact friction to provide sideways motion resistance, but suction and electrostatic pads could be used instead (or even magnetic if the surface is ferromagnetic).” Here teaches an embodiment wherein the sensor system is in contact with the surface, and includes teachings that the legs also include version that would constitute “attachment” such as suction/electrostatic);” wherein the profilometer comprises: a traveling bridge slidably coupled to the frame for translation in an X direction;”( [0130] “The array support assembly depicted in FIG. 20 further comprises a pair of lead screws 302 and 304. The lead screw 302 is threadably coupled to a lead screw nut (not shown) incorporated inside block connector 316 (see FIG. 20A). The lead screw 304 is threadably coupled to a lead screw nut 338 that is fixedly coupled to the carriage 70 (see FIG. 20B). One end of the lead screw 302 is rotatably seated inside a bearing 308 while the other end is connected to the output shaft of an X-axis motion motor 306. Both bearing 308 and X-axis motion motor 306 are attached to the window frame 76. In alternate embodiments, the horizontal linear rails 312, 314, bearing 308 and X-axis motion motor 306 may be attached to a frame that is directly mounted to the end effector 224 (in which case, the IRT scanner 214 is removed). In addition, one end of the lead screw 304 is rotatably seated inside a bearing 326 while the other end is connected to the output shaft of a Y-axis motion motor 324. Both bearing 326 and Y-axis motion motor 324 are components of the traveling bridge 300. The traveling bridge 300 slides along the horizontal linear rails 312, 314 whenever lead screw 302 is rotated. The carriage 70 slides along the vertical linear rails 320, 322 whenever lead screw 304 is rotated. The direction of translation depends on the direction of lead screw rotation. Thus the ultrasonic transducer array 72 may be scanned in X and Y directions across the surface of the curved workpiece 202 during an ultrasonic inspection procedure.” Here teaches that the sensor system includes an X axis bridge/rail for traveling);” and a line laser profiler mounted to the traveling bridge”([0130] “The carriage 70 slides along the vertical linear rails 320, 322 whenever lead screw 304 is rotated. The direction of translation depends on the direction of lead screw rotation. Thus the ultrasonic transducer array 72 may be scanned in X and Y directions across the surface of the curved workpiece 202 during an ultrasonic inspection procedure.” Here teaches a carriage holding the sensor, while teaching and ultraonsic sensor system. In [0051] “ As used herein, the term “tool” means any device that can be mounted to an end effector at the distal end of an arm of a robotic apparatus and used in the course of executing an automated fabrication, repair or maintenance procedure, Each maintenance tool incorporates elements to perform its intended function. Some examples of suitable maintenance tools include, but are not limited to, the following: (a) a video camera and a source of light to enable visual inspection for damage inside the limited-access space; (b) an NDI sensor unit (e.g., an array of ultrasonic transducers, an eddy current probe, microwave sensors, an infrared thermography unit, etc.); (c) a laser line scanner or a three-dimensional mapping head for dimensional measurement or mapping damage at a location; (d) other sensor or sensor array; (e) a mini-sander or grinder to remove material during a repair; (f) a vacuum to pick up foreign object debris or repair debris; (g) a spray head for painting or coating a repaired area; (h) an applicator for applying a coating; (i) a scaler; (j) a drill; and (k) other tools for maintenance or repair.” Here teaches that the sensor can be a laser line scanner.)
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson and further in view of Amsili et al, US 20220041281 A1, “A SYSTEM AND METHOD FOR A SENSOR WALL PLACING UAV”.
	Regarding Claim 7, modified Georgeson fails to disclose a detachable sensor system (detaching of the second frame from the first frame).
	Amsili et al teaches a uav implemented surface scanner which includes teachings for detaching of the sensor case (second frame) from the uav (first frame). Amsili et al teaches “The apparatus as recited in claim 1, further comprising a module release actuator configured to release the second frame from the first frame in response to receipt of an activation signal.” abstract “A sensor wall placing Unmanned Aerial Vehicle (UAV) comprising: a UAV frame; a plurality of motors; a mounting mechanism configured to detachably attach a sensor casing comprising at least one sensor, during flight of the sensor wall placing UAV, the mounting mechanism being connected to a top part of the sensor wall placing UAV so that the mounting mechanism is facing upwards from the top part of the sensor wall placing UAV, and upon detachably attaching the sensor casing to the mounting mechanism, a face of the sensor casing faces away from the sensor wall placing UAV thereby enabling the sensor wall placing UAV to perform a maneuver that results in direct contact between the face of the sensor casing and a target wall.”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Georgeson to include the detachable sensor casing/connector system of Amsili et al as part of the sensor system/connection between the motion base and uav of Georgeson et al. One would be motivated to implement the detachable sensor system of Amsili et al in order to allow for a singular uav to deploy multiple sensors (improving the speed it can complete a scan/mission and/or allow for multiple different sensor types/mounts to be used in one mission/concurrently) Amsili implicitly discloses this benefit in ([0075] “Upon the release of interface 130, mounting mechanism 120 closes (i.e. the two plates are at a 0 degrees angle between them) and UAV 110 is detached from sensor casing 150 and thus also from target wall 160. UAV 110 can then activate its motors and fly to a location of its next mission. It is to be noted that sensor casing 150 stays attached to the target wall 160.[0076] An example can be of UAV 110 releasing interface 130, activating its motors and flying to a disaster response headquarters. There, UAV 110 may be loaded with another senor casing 150 by connecting interface 130 to another sensor casing 150. UAV 110 can then fly to a new target wall 160 to place another sensor casing 150.” ). The resulting modified Georgeson would teach all aspects of claim 7.
Claim 18 is/are rejected under 35. U.S.C 103 as being unpatentable over Georgeson et al and further in view of US 9959608 B1, “Tethered 3D Scanner”, Freeman et al.
	Regarding Claim 18, Georgeson et al teaches “An apparatus comprising: a frame; a plurality of rotor motors mounted to the frame; a plurality of rotors operatively coupled to respective rotor motors of the plurality of rotor motors and configured to generate sufficient aerodynamic lift force to support a weight of the apparatus;”( [0110] “Although the concepts disclosed herein have application for holonomic-motion base platforms, variations are also applicable to other systems. Potential use cases include: holonomic and non-holonomic platforms; articulated robotic arms; gantry arms; hybrid motion-base/arm systems; helicopters and UAVs; cameras; lights; and tools.”);” a plurality of attachment feet;”( [0134] “As partly shown in FIGS. 20 and 22, each pneumatic stabilizer 34a-34d comprises a pneumatic cylinder 155 which is operatively coupled to a pressure regulator 162 by way of a respective solenoid valve 164 and a flexible hose (not shown). The pressure regulator 162 regulates (i.e., reduces) the pressure of the compressed air being supplied via tubing 166, a main air supply 168 and an umbilical cable not shown. The pneumatic cylinders 155 are preferably of the double-acting type, meaning that they are capable of moving the piston in either one of opposite directions to produce either an extend stroke or a retract stroke.”);” and a profilometer mounted to the frame and configured to measure a profile of a surface of a structure or object”( [0051] “As used herein, the term “tool” means any device that can be mounted to an end effector at the distal end of an arm of a robotic apparatus and used in the course of executing an automated fabrication, repair or maintenance procedure, Each maintenance tool incorporates elements to perform its intended function. Some examples of suitable maintenance tools include, but are not limited to, the following: (a) a video camera and a source of light to enable visual inspection for damage inside the limited-access space; (b) an NDI sensor unit (e.g., an array of ultrasonic transducers, an eddy current probe, microwave sensors, an infrared thermography unit, etc.); (c) a laser line scanner or a three-dimensional mapping head for dimensional measurement or mapping damage at a location”);” when the plurality of attachment feet are in contact with the surface,”([0145] a diagram representing a side view of a ground-based robotic NDI mobile platform having a pneumatically stabilized end effector 224 pivotably coupled to the distal end of an arm 232 in accordance with a further embodiment. In this example, the frame 76 is mounted to the end effector 224. An ultrasonic transducer array 72 is movably coupled to a carriage 70 in the same manner as previously described with reference to FIG. 20B. The carriage 70 is displaceably coupled to the frame 76 in the same manner as previously described with reference to FIGS. 20, 20A and 21 (only lead screw 304 is shown in FIG. 27 to avoid clutter). One difference between the embodiment shown in FIG. 27 and that shown in FIG. 20 is that the four pneumatic stabilizers (only two pneumatic stabilizers 180a and 180b are visible in FIG. 27) each comprise a pivotable contact pad 182 pivotably coupled to the distal end of the piston rod 157. Each pivotable contact pad 182 is preferably made of elastomeric material to provide traction and preclude scratching of the surface of the curved workpiece 202 when the four pneumatic stabilizers (including pneumatic stabilizers 180a and 180b and two additional pneumatic stabilizers not visible in FIG. 27) are in contact with that surface. This embodiment uses contact friction to provide sideways motion resistance, but suction and electrostatic pads could be used instead (or even magnetic if the surface is ferromagnetic).” Here teaches an embodiment wherein the sensor system is in contact with the surface, and includes teachings that the legs also include version that would constitute “attachment” such as suction/electrostatic);” wherein the profilometer comprises a three-dimensional scanner”( [0051] “As used herein, the term “tool” means any device that can be mounted to an end effector at the distal end of an arm of a robotic apparatus and used in the course of executing an automated fabrication, repair or maintenance procedure, Each maintenance tool incorporates elements to perform its intended function. Some examples of suitable maintenance tools include, but are not limited to, the following: (a) a video camera and a source of light to enable visual inspection for damage inside the limited-access space; (b) an NDI sensor unit (e.g., an array of ultrasonic transducers, an eddy current probe, microwave sensors, an infrared thermography unit, etc.); (c) a laser line scanner or a three-dimensional mapping head for dimensional measurement or mapping damage at a location;” Here teaches a three-dimensional mapping sensor/head);
	Georgeson et al however fails to explicitly disclose that the surface profile scanners work by measuring a large number of measurement points via triangulation to determine their positions.
	Freeman et al teaches a surface scanning method and device which includes teachings for a 3D scanner which determines the positions of points on a surface via triangulation. Freeman teaches Column 2, lines 51-61, “The non-contact 3D scanners may detect sound or electromagnetic radiation (including white light, laser light, infrared light, ultraviolet light) to generate the 3D data points. The 3D scanner may identify coordinate sets associated with the 3D data points by detecting a projected light pattern or laser using triangulation methods or time-of-flight methods (timing how long it takes for a light to reflect off of a surface). The 3D scanners may also generate 3D data points by detecting a chemical sprayed onto the structure (wherein the chemical may pool in cracks or crevices, for example).” Here teaches the use of triangulation to identify/position points, while not explicitly stating a “large number” of points a high number points would be required to accurately identify and map smaller anomalies/damage to surfaces.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Georgeson to use the triangulation based 3D scanners of Freeman et al as the type of scanner used. The KSR rational being “Simple Substitution of One Known Element for Another To Obtain Predictable Results”. (I) Geogreson et al teaches a generalized use of 3D scanners to measure a surface but doesn’t specifically teach a triangulation based 3D scanner. (II) Freeman et al teaches triangulation based 3D scanners for scanning surface profiles for damage (same purpose as Georgeson). (III) Georgeson et al contains generalized teachings/instructions that any sort of known sensor could be used to measure the surface profile (i.e. the modification would be within the scope of the overall invention of Georgeson/not going against the spirit of the teachings). Further specifically using a triangulation based 3D scanner is only implementing a specific type of sensor (3D scanner) which is already taught on a general level in Georgeson. As such there is no changing the underlying principles of the sensor in the original text where it is found (Freeman is also using the 3D scanner to determining damage/surface profile) nor by implementing it into Georgeson is Georgeson’s underlying principles (3D scanner to measure a surface) being changed either. As such there is no suggestion the implementation would result in unexpected or non-predictable results to one of ordinary skill in the art.
Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson et al and further in view of NPL, “Development and Evaluation of Methods of Plane Stress Fracture Analysis”, Verette et al.
	Regarding Claim 20, Georgeson et al teaches “A method for measuring a profile of a surface of a structure or object using an unmanned aerial vehicle, the method comprising: (a) translatably coupling a depth measurement device to an unmanned aerial vehicle;”( [0110] “Although the concepts disclosed herein have application for holonomic-motion base platforms, variations are also applicable to other systems. Potential use cases include: holonomic and non-holonomic platforms; articulated robotic arms; gantry arms; hybrid motion-base/arm systems; helicopters and UAVs; cameras; lights; and tools.” Here teaches a uav implementation for the sensor; and from [0130] “[0130] The array support assembly depicted in FIG. 20 further comprises a pair of lead screws 302 and 304. The lead screw 302 is threadably coupled to a lead screw nut (not shown) incorporated inside block connector 316 (see FIG. 20A). The lead screw 304 is threadably coupled to a lead screw nut 338 that is fixedly coupled to the carriage 70 (see FIG. 20B). One end of the lead screw 302 is rotatably seated inside a bearing 308 while the other end is connected to the output shaft of an X-axis motion motor 306. Both bearing 308 and X-axis motion motor 306 are attached to the window frame 76. In alternate embodiments, the horizontal linear rails 312, 314, bearing 308 and X-axis motion motor 306 may be attached to a frame that is directly mounted to the end effector 224 (in which case, the IRT scanner 214 is removed). In addition, one end of the lead screw 304 is rotatably seated inside a bearing 326 while the other end is connected to the output shaft of a Y-axis motion motor 324. Both bearing 326 and Y-axis motion motor 324 are components of the traveling bridge 300. The traveling bridge 300 slides along the horizontal linear rails 312, 314 whenever lead screw 302 is rotated. The carriage 70 slides along the vertical linear rails 320, 322 whenever lead screw 304 is rotated. The direction of translation depends on the direction of lead screw rotation. Thus the ultrasonic transducer array 72 may be scanned in X and Y directions across the surface of the curved workpiece 202 during an ultrasonic inspection procedure.” Here it is known that the sensor system is translationally coupled in the its motion to the motion base (uav) );”(b) flying the unmanned aerial vehicle to a location where the depth measurement device is within measurement range of an area on the surface of the structure or object;”( [0123] “In accordance with one proposed implementation, the configuring step of method 250 comprises one or both of the following operations: (a) rotating the end effector so that an axis of the end effector is perpendicular to the surface of the target object in the area of interest; and (b) displacing the end effector so that the end effector is separated from the surface of the target object by a goal offset distance. As will be explained in some detail later, a computer system is configured to control various motors on the automated apparatus in dependence on feedback from the laser range meters 236, 238 and 240 to achieve a goal orientation of the end effector relative to the confronting surface of the curved workpiece 202 and a goal offset distance separating the end effector from confronting surface of the curved workpiece 202.” Here teaches bringing the sensor system to a goal offset distance (i.e. within the measurement range) in the implementation where the motion base is a uav then implicitly this would be done via flying the uav);” (c) translating the depth measurement device along a scan path in a plane to scan the area on the surface of the structure or object;”( [0074] “Another form of control enabled by this process is fully automated motion control, where the operator specifies a high-level goal, such as an m×n grid pattern, and then the automated controller does the motion planning based on the high-level goal and feedback from the alignment system. For example, FIG. 10 is a diagram representing a 3×2 scan pattern 22 for IRT inspection of a large workpiece. First the IRT scanner acquires IRT data for scan area 26a. Then the IRT scanner is moved upward and stopped at a location where it acquires IRT data for scan area 26b. Preferably scan area 26b overlaps scan area 26a slightly to facilitate stitching the scans together and ensure that there are no gaps in the coverage. Next the IRT scanner is moved rightward and stopped at a location where it acquires IRT data for scan area 26c. Then the IRT scanner is moved downward and stopped at a location where it acquires IRT data for scan area 26d, followed by a move rightward to acquire IRT data for scan area 26e, and then a move upward to acquire IRT data for scan area 26f. The scan path 28 of the IRT scanner during this process is indicated by arrows in FIG. 10.” Here teaches moving of the scanner along a scan path)”(d) acquiring surface profile data from the area on the surface as the depth measurement device travels along the scan path”( [0051] “As used herein, the term “tool” means any device that can be mounted to an end effector at the distal end of an arm of a robotic apparatus and used in the course of executing an automated fabrication, repair or maintenance procedure, Each maintenance tool incorporates elements to perform its intended function. Some examples of suitable maintenance tools include, but are not limited to, the following: (a) a video camera and a source of light to enable visual inspection for damage inside the limited-access space; (b) an NDI sensor unit (e.g., an array of ultrasonic transducers, an eddy current probe, microwave sensors, an infrared thermography unit, etc.); (c) a laser line scanner or a three-dimensional mapping head for dimensional measurement or mapping damage at a location;” Here teaches scanning sensors, including laser line scanner thus teachings profile measurement along the scan);”
	Georgeson et al however fails to explicitly disclose measuring/quantifying the damage on the surface/the anamoly by using a “use as is” profile threshold. Georgeson et al only contains generalized teachings that it can be used to monitor/detect damage (anamolies) on the surface. ([0051]” As used herein, the term “tool” means any device that can be mounted to an end effector at the distal end of an arm of a robotic apparatus and used in the course of executing an automated fabrication, repair or maintenance procedure, Each maintenance tool incorporates elements to perform its intended function. Some examples of suitable maintenance tools include, but are not limited to, the following: (a) a video camera and a source of light to enable visual inspection for damage inside the limited-access space; (b) an NDI sensor unit (e.g., an array of ultrasonic transducers, an eddy current probe, microwave sensors, an infrared thermography unit, etc.); (c) a laser line scanner or a three-dimensional mapping head for dimensional measurement or mapping damage at a location;”)
	At the level of generality currently claimed, i.e. a generalized dimension/size threshold for determining if the part/surface is still useable is a WURC activity for determining the replacement needs for parts/structures in structural engineering industry/sciences. This knowledge is evidenced by/taught by Verette et al.
	Verette et al is a technical report concerning the evaluation of stress/structural damage in aircraft by studying the dimensions of cracks (“anomalies”) on the aircraft structure. (Abstract, page 5 of attached pdf, (labeled III in pdf), “The treatment of residual strength prediction for aircraft structures having through flaws is considered in this report. A discussion of the circumstances which normally give rise to plane stress or mixed mode fracture is presented along with a summary of those elements which would constitute an "ideal" residual strength method. This method would be capable of prescribing the remaining strength possessed by a broad variety of flawed aircraft structures under actual service environments. Currently available prediction techniques fall considerably short of the desired goal, and the strong and weak points of existing methods, as well as comparisons with test results, are presented. A recommended technique is described for residual strength prediction which bridges the gap between the existing methods and the ideal. The recommended approach will account for slow crack growth and plasticity. It appears that the approach will utilize the J integral in combination with a modified form of the crack growth resistance curve in making residual strength predictions.” Additionally see pages 4-25. The abstract and beginning of document shows that the crack size (anomaly size) is known in the field of engineering to corresponding with structure strength of the structure and prediction of remaining lifespan/need to replace the part. The monitoring of anomaly (damage/cracks/etc) size and the repairing and/or replacement of the part when the anomaly reaches a critical size is WURC part of maintenance of aircraft/structures.)
	It would have been obvious to one of ordinary skill in the art to modify Georgeson et al to implement anomaly (crack, etc) size detection and calculation to determine the length (dimension) of the crack in order to determine the strength of the corresponding surface/structure which the crack is on, using the method(s) taught in Verette et al. The KSR rational being “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. Georgeson et al teaches a structural inspection UAV, however it doesn’t provide particular details on how the obtained surface sensor data is analyzed. Verette teaches the analysis of surface features/anomalies (cracks) to determine the remaining strength of the surface/part in order to predict failure of the structure/surface. Implementing the analysis techniques of Verette onto Koyanagi et al would be changing the underlying principles or functions of either references. Koyanagi et al already teaches the detection of cracks on the structure ([0013] “The accuracy of the data obtained by the present invention is good measurement data with little variation. In the test data, a 0.2 mm crack was detected at 14.7 million pixels.”), The analysis of anomaly size to relate to part strength/time to failure is a well established and known in maintenance and engineering. The resulting modified Georgeson would teach all steps of claim 20.
	Regarding Claim 21, modified Georgeson teaches “The method as recited in claim 20, wherein the profilometer remains coupled to the unmanned aerial vehicle during step (c).”( [0110]” Although the concepts disclosed herein have application for holonomic-motion base platforms, variations are also applicable to other systems. Potential use cases include: holonomic and non-holonomic platforms; articulated robotic arms; gantry arms; hybrid motion-base/arm systems; helicopters and UAVs; cameras; lights; and tools.” Here teaches a UAV implementation, Georgeson et al doesn’t teach a detaching type feature for the scanning device overall as part of the scanning operation as such the scanning system/frame would remain attached to the UAV.)
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Georgeson (Georgeson and Verette) as applied to claim 20 above, and further in view of Amsili et al, US 20220041281 A1, “A SYSTEM AND METHOD FOR A SENSOR WALL PLACING UAV”.
	Regarding Claim 22, modified Georgeson fails to disclose a detachable sensor system (detaching of the second frame from the first frame).
	Amsili et al teaches a uav implemented surface scanner which includes teachings for detaching of the sensor case (second frame) from the uav (first frame). Amsili et al teaches “The method as recited in claim 20, further comprising: (g)  adhering the profilometer to the surface of the structure or object; and (h)  de-coupling the profilometer from the unmanned aerial vehicle, wherein steps (g) and (h)  are performed subsequent to step (b) and prior to step (c).” abstract “A sensor wall placing Unmanned Aerial Vehicle (UAV) comprising: a UAV frame; a plurality of motors; a mounting mechanism configured to detachably attach a sensor casing comprising at least one sensor, during flight of the sensor wall placing UAV, the mounting mechanism being connected to a top part of the sensor wall placing UAV so that the mounting mechanism is facing upwards from the top part of the sensor wall placing UAV, and upon detachably attaching the sensor casing to the mounting mechanism, a face of the sensor casing faces away from the sensor wall placing UAV thereby enabling the sensor wall placing UAV to perform a maneuver that results in direct contact between the face of the sensor casing and a target wall.”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to further modify modified Georgeson to include the detachable sensor casing/connector system of Amsili et al as part of the sensor system/connection between the moiton base and uav of Georgeson et al. One would be motivated to implement the detachable sensor system of Amsili et al in order to allow for a singular uav to deploy multiple sensors (improving the speed it can complete a scan/mission and/or allow for multiple different sensor types/mounts to be used in one mission/concurrently) Amsili implicitly discloses this benefit in ([0075] “Upon the release of interface 130, mounting mechanism 120 closes (i.e. the two plates are at a 0 degrees angle between them) and UAV 110 is detached from sensor casing 150 and thus also from target wall 160. UAV 110 can then activate its motors and fly to a location of its next mission. It is to be noted that sensor casing 150 stays attached to the target wall 160.[0076] An example can be of UAV 110 releasing interface 130, activating its motors and flying to a disaster response headquarters. There, UAV 110 may be loaded with another senor casing 150 by connecting interface 130 to another sensor casing 150. UAV 110 can then fly to a new target wall 160 to place another sensor casing 150.” ). The resulting modified Georgeson would teach all aspects of claim 22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661